Citation Nr: 0932071	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  09-10 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral frozen 
feet.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1951 to May 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision (addressing 
entitlement to service connection for frozen feet and for 
hearing loss) and a December 2008 rating decision (addressing 
entitlement to service connection for PTSD) by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

With regard to the issues of entitlement to service 
connection for frozen feet and hearing loss, a notice of 
disagreement was received in October 2008.  With regard to 
the issue of entitlement to service connection for PTSD, a 
notice of disagreement was received in January 2009.  With 
regard to all the issues on appeal, a statement of the case 
was issued in March 2009, and a substantive appeal was 
received in March 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.

In this case, the Veteran has identified specific in-service 
stressor events which he claims are responsible for PTSD 
symptoms he reportedly experiences.  In one of the Veteran's 
statements received in December 2008, he explains that in 
around March 1952 he was present at a site in Korea when an 
enemy tank "broke thru [sic] to the bridge we were 
assembling.  I still have nightmares [about] this incident."  
In another statement received in December 2008, the Veteran 
further describes that around February 1952 he was with the 
"Co C 4 30 Eng Const Bn" assigned to building a "bridge up 
behind front lines for Korea" when an enemy tank "[broke] 
through the lines [and] came down close to our camp.  I can 
still hear that tank at night in my dreams .... That tank came 
off a hill [and] I thought my time had come."  
Alternatively, the Veteran's December 2008 statement also 
describes a different potential stressor event involving the 
Veteran jumping into a cold creek to rescue "a South Korean 
laborer" in April 1952.

In the Board's view, the Veteran has reported at least one 
stressor in such detail as to be potentially capable of 
verification.  It does not appear that the RO has taken all 
reasonable steps to verify the Veteran's claimed stressors as 
of this time.  The Veteran has provided reasonably specific 
detail, dates, unit information, and location information to 
permit an official stressor verification attempt.  Any 
reasonable additional steps should be accomplished which may 
verify the Veteran's reported stressors during active 
service.  Based on the information of record, including that 
provided by the Veteran, the RO should attempt to obtain 
corroborating evidence of the Veteran's alleged stressors, 
including through The United States Army and Joint Services 
Records Research Center (JSRRC) (formerly USASCRUR).  If, and 
only if, one or more of the Veteran's stressors are confirmed 
or it is established that the Veteran did engage in combat 
with the enemy, the RO should provide the Veteran with a VA 
examination to provide a clear determination as to whether 
the Veteran currently has PTSD and whether it is related to a 
verified in-service stressor.

The Board additionally notes that the Veteran's claims of 
entitlement to service connection for hearing loss and for 
frozen feet could be significantly affected by any change in 
the evidentiary record which might tend to establish the 
occurrence of a cold injury to the feet or trauma to the ears 
during military service.  It is significant to note that 
nearly all of the Veteran's service records are unavailable 
due to a fire at the National Personnel Records Center (NPRC) 
in 1973.  Therefore, the Board believes that additional 
development to possibly verify the Veteran's alleged in-
service PTSD stressors could affect all of the claims on 
appeal.  In particular, the Board notes that one of the 
Veteran's alleged in-service stressors involves engagement 
with an enemy tank and might be characterized as a combat 
stressor associated with combat service.  Pursuant to 38 
U.S.C.A. § 1154(b), with respect to combat veterans, "The 
Secretary shall accept as sufficient proof of service-
connection . . . satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions and 
hardships of such service . . . Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  See also 38 C.F.R. § 3.304(d).

The Board additionally observes that one of the Veteran's 
claimed stressors, for which corroborating evidence is to be 
sought, involves his account of jumping into an icy creek to 
rescue another man, suffering cold injury to his feet in the 
process.  Thus, as the Board believes that the outcomes of 
all of the claims on appeal could be impacted by the 
necessary additional development, final adjudication in this 
case must be deferred until all necessary development is 
completed.

Finally, the Board observes that the August 2008 VA audiology 
examination report of record indicates that the examiner was 
unable to opine as to whether the Veteran's current hearing 
loss disability was at least as likely as not related to his 
active service because the matter "cannot be opined without 
resort to speculation."  The examiner cites the absence of 
hearing-related findings documented during service.  However, 
as the Veteran's service records have been largely lost due 
to no fault of the Veteran's, VA has a heightened duty to 
assist and a heightened obligation to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board observes that the lack of any evidence that a 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Under these circumstances, the 
Board notes that the August 2008 VA examination report does 
not fully explain the examiner's inability to provide an 
opinion regarding the probability of a nexus between current 
hearing loss and service.  No such explanation discusses the 
significance of the Veteran's MOS and his credible testimony 
of being involved in heavy construction in Korea (and 
possibly demolitions) or the fact that the August 2008 report 
otherwise notes "[n]o occupational or recreational noise 
noted."  The Board believes that under the heightened duty 
to assist and to explain findings in this case, development 
of a new VA audiology report is warranted to address the 
Veteran's in-service and post-service noise exposure in 
assessing the probability that current hearing loss is 
related to his military service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO should review the claims file 
and prepare a summary of the claimed PTSD 
stressors based on review of all pertinent 
documents and the Veteran's statements 
regarding stressors.  In particular, the 
events described in the statements 
received in December 2008 should be 
addressed.  This summary, all stressor 
statements, DD Forms 214, and the 
Veteran's service personnel records, along 
with any other supporting documents, 
should be submitted to The United States 
Army and Joint Services Records Research 
Center (JSRRC) (formerly USASCRUR), for 
verification.  Any additional development 
recommended by that office should be 
accomplished. 

2.  Following the above, the RO should 
make a specific determination with respect 
to whether the Veteran engaged in combat, 
or was exposed to a verified stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.

3.  If, and only if, the RO determines 
that the Veteran engaged in combat, or any 
stressor is verified, the Veteran should 
be afforded a VA PTSD examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
necessary tests and studies should be 
accomplished.  The RO should inform the 
examiner of the verified stressor(s) (or 
if the Veteran engaged in combat).  The 
examiner should specifically confirm or 
refute whether the Veteran meets the 
diagnostic criteria for a diagnosis of 
PTSD under the requisite DSM-IV criteria.  
If PTSD is diagnosed, the examiner should 
clearly identify the claimed events that 
are considered stressors supporting the 
diagnosis.

4.  After completion of the development 
discussed above, a new VA audiology 
opinion should be obtained either through 
an addendum to the existing August 2008 
report of through a new examination (if 
necessary).  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
authoring of the report.  It is also 
important that the examiner be informed of 
any newly verified details of service from 
the development directed above (such as 
verification of a stressor event or 
showing that the Veteran served in 
combat).  The examiner should offer an 
updated opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the Veteran's 
hearing loss disability is causally 
related to the Veteran's active duty 
service.

The Board asks that the examiner address, 
to the extent reasonably possibly, the 
Veteran's in-service MOS and 
responsibilities, discuss the significance 
of his likely in-service noise exposure, 
discuss the significance of his post-
service noise exposure, and then offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the Veteran's hearing 
loss disability is causally related to the 
Veteran's active duty service based upon 
the available information.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.

If the requested opinion cannot be 
provided without resort to pure 
speculation, the examiner should so state 
and please explain why an opinion cannot 
be provided without resort to speculation.  
If any conclusion is drawn with reliance 
upon a fact reported by the Veteran but 
not otherwise clearly corroborated by 
independent evidence, the examiner should 
so state and identify the fact in 
question.

5.  After completion of the above and any 
other development which the RO may deem 
necessary, the RO should review the claims 
file and undertake a merits analysis to 
determine if the Veteran's claims can be 
granted.  If any claim on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



